Case: 20-10114      Document: 00515557990         Page: 1     Date Filed: 09/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  September 9, 2020
                                  No. 20-10114                      Lyle W. Cayce
                               Conference Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Sisto Rivera Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:19-CR-82-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Sisto Rivera
   Rodriguez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Rivera Rodriguez has filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10114    Document: 00515557990          Page: 2   Date Filed: 09/09/2020




                                  No. 20-10114


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein, as well as Rivera Rodriguez’s response. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review. Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                       2